DETAILED ACTION
This office action is in response to Applicant’s communication of 5/10/2021. Amendments to claims 1, 6, 8-14, 16, 17, 19 and 20 have been entered.  Claim 18 has been cancelled. Claims 1-17, 19 and 20 are pending and have been examined.  The rejection and response to arguments are stated below.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-17, 19 and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims do fall within at least one of the four categories of patent eligible subject matter because claim 1, 9, 11, 14 and 17 are directed to a device, i.e. an apparatus or machine performing the process; Step 1-yes.
Additionally, under step 2A prong 1, the claims recite a series of steps for performing authentication which is a fundamental economic practice and commercial or legal interaction such as risk mitigation and thus grouped as Certain Methods of Organizing Human Activity.  Comparing received information to known stored information to determine and verify an 
	The following italicized limitation steps set forth the abstract idea for performing authentication, Claim 1, [1] “determine whether the second account information is related to the first account information, …” and [2] “…based on determining that the second account information is related to the first account information, grant ….. access ……” claims 9 and 11 recite similar limitations.  Claim 14 recites [1] “transmit …… a query message for inquiring whether to grant access ……;” and [2] “grant …… the access ……, without credential information ……, based on a response message
Under step 2A, prong 2, this judicial exception is not integrated into a practical application. In particular, the claim only recites using computing devices, i.e. a “device” comprising a “display”, “circuits” and a processor coupled to a memory suitably programmed and a first and second “electronic device” to perform the steps of receive, store, broadcast, receive, determine and establish. The computing elements are recited at a high-level of generality (i.e., as generic computers with processors and memory suitably programmed to perform the generic computer functions) such that it amounts no more than adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement the abstract idea on a computer, or merely uses a computer as a tool to perform the abstract idea, see MPEP 2106.05(f), adding insignificant extra-solution activity to the judicial exception, e.g. data gathering, storing and transmission, see MPEP 2106.05(g) and generally linking the use of the judicial exception to a particular technological environment or field of use, see MPEP 2106.05(h).  A plain reading of Applicants specification yields the following, see ‘“For example, a phrase "a processor configured (or set) to perform A, B, and C" may be at a dedicated processor (such as an embedded processor) for performing a corresponding operation or a generic-purpose processor (such as a Central Processing Unit (CPU) or an application processor) that can perform a corresponding operation by executing at least one software program stored at a memory device.”’ and “In another embodiment, the electronic device may be embodied at least one of a smart phone, a tablet Personal Computer (PC), a mobile phone, a video phone, an e-book reader, a desktop PC, a laptop PC, a netbook computer, a workstation, a server, a Personal Digital Assistant (PDA), a30 Portable Multimedia Player (PMP), an MPEG 3 (MP3) player, a medical-9 -SP18095-PCT equipment, a camera, and a wearable device that provide a hotspot function. The wearable device can include at least one of an accessory type (e.g., a watch, a ring, a bracelet, an TM'I, Apple TVM, or Google TVTM'I), a game console (e.g., XboxT'', PlayStationM), an electronic dictionary, an electronic key, a camcorder, and an electronic frame. In another embodiment, the electronic device may be embodied as at least one of various medical devices (such as, various portable medical measuring15 devices (a blood sugar measuring device, a heartbeat measuring device, a blood pressure measuring device, or a body temperature measuring device), a Magnetic Resonance Angiography (MRA) device, a Magnetic Resonance Imaging (MRI) device, a Computed Tomography (CT) device, a scanning machine, and an ultrasonic wave device), a navigation device, a Global Navigation Satellite20 System (GNSS), an Event Data Recorder (EDR), a Flight Data Recorder (FDR), a vehicle infotainment device, electronic equipment for ship (such as, a navigation device for ship and gyro compass), avionics, a security device, a head unit for a vehicle, an industrial or home robot, a drone, an Automated Teller Machine (ATM) of a financial institution, a Point Of Sales (POS) device of a25 store, and an Internet of Things (IoT) device (e.g., a light bulb, various sensors, a sprinkler device, a fire alarm, a thermostat, a street light, a toaster, sports equipment, a hot water tank, a heater, and a boiler). According to an embodiment, the electronic device may be embodied as at least one of a portion of furniture, building/construction or vehicle, an electronic board, an electronic signature30 receiving device, a projector, and various measuring devices (e.g., water supply,-10-SP18095-PCT electricity, gas, 
Under step 2B, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a “device” comprising a “display”, “circuits” and a processor coupled to a memory suitably programmed and a first and second “electronic device” to perform the steps of receive, store, broadcast, receive, determine and establish steps amounts to no more than adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement the abstract idea on a computer, or merely uses a computer as a tool to perform the abstract idea, see MPEP 2106.05(f), adding insignificant extra-solution activity to the judicial exception, e.g. data gathering, storing and transmission, see MPEP 2106.05(g) and generally linking the use of the 
	For instance, the steps of: [1] “determine whether the second account information is related to the first account information, …” and [2] “…based on determining that the second account information is related to the first account information, grant ….. access ……” claims 9 and 11 recite similar limitations and in claim 14 recites [1] “transmit …… a query message for inquiring whether to grant access ……;” and [2] “grant …… the access ……, without credential information ……, based on a response message ……;”  are considered mere instructions to apply an exception akin to a commonplace business method or mathematical algorithm being applied on a general purpose computer, Alice Corp. Pty. Ltd.; Gottschalk and Versata Dev. Group, Inc.; see MPEP 2106.05(f)(2).  Receiving and storing information, broadcasting a signal, i.e. information, receiving information and determining if the received information matches the stored information in order to grant access to the Internet is a business practice. Furthermore, the insignificant extra-solution activity claimed such as the receiving, storing and broadcasting information is akin to the well-understood, routine and conventional computing activity such as receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93; see MPEP 2106.05(d)(II). Furthermore, the fact that an Internet connection is established upon determining that the authentication is correct, i.e. information received matches information stored, is well-understood, routine and conventional activity known at the time of the instance invention’s priority date.  See, Ong et al US 9,990,681, listed on the PTO-892, as disclosing automatic Internet access and connection without any credentials being input by the user of another device.  Specifically, at least col.3, lines 32-54.   
Dependent claims 2-8, 10, 12, 13, 15, 16, 19 and 20 when analyzed as a whole and in an ordered combination are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea, as detailed below.  The additional recited limitations in the dependent claims only refine the abstract idea.  
For instance, claim 2 merely recites a type of information contained in a broadcast message.  Claim 3 merely narrows the first and second account information as containing a particular identifier.  Claim 4 recites the use of an API to exchange data which is merely use of well-understood technology.  APIs were designed to allow software to communicate with other specific software.  Claim 5 is recited at a very high level of generality to include a mere recitation of what is contained in the data with nothing significantly more.  Claim 6 merely narrows the abstract concept of matching data/information.  Claim 7 merely recites a type of information contained within other information.  Claim 8, although reciting a “verify key”, is, again, merely determining that received information is associated with stored information.  The 
Clearly, the additional recited limitations in the dependent claims only refine the abstract idea of a series of steps for performing authentication further. Further refinement of an abstract idea does not convert an abstract idea into something concrete. 
The claims merely amount to the application or instructions to apply the abstract idea (i.e. a series of steps for performing authentication) on one or more computers, and are considered to amount to nothing more than requiring a generic computer system (e.g. devices such as processors and memory suitably programmed) to merely carry out the abstract idea itself.   As such, the claims, when considered as a whole, are nothing more than the instruction to implement the abstract idea (i.e. a series of steps for performing authentication) in a particular, albeit well-understood, routine and conventional technological environment.
Accordingly, the Examiner concludes that there are no meaningful limitations in the claims that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself or integrate the judicial exception into a practical application.

Response to Arguments
Applicant’s arguments with respect to the 35 U.S.C. 101 rejection of claims 1-20, now pending claims 1-17, 19 and 20filed in the Remarks dated 5/10/2021 have been fully considered but they are not persuasive. 
On page 11 of the Remarks, Applicant argues that the clams do not fall under any of the enumerated categories of abstract idea.  Examiner respectfully disagrees.
	Applicant’s limitations recites generic computing elements on which data/information is gathered, stored, received and determined (i.e. compared) in order to authenticate (i.e. mitigate risk of fraud or unauthorized access) a device and ultimately grant and establish an Internet connection.  The abstract idea, and thrust of the invention, is to compare received data to known data to perform a most common well-understood, routine and conventional result in establishing an Internet connection.  This is merely an insignificant extra-solution activity based on the abstract idea of authenticating information which is mitigating risk. Specifically, the following limitations recite this abstract idea Claim 1, [1] “determine whether the second account information is related to the first account information, …” and [2] “…based on determining that the second account information is related to the first account information, grant ….. access ……” claims 9 and 11 recite similar limitations.  Claim 14 recites [1] “transmit …… a query message for inquiring whether to grant access ……;” and [2] “grant …… the access ……, without credential information ……, based on a response message ……;” and claim 17 recites similar features. As such, Applicant’s claims recite an abstract idea.
On pages 10 and 11, Applicant argues that granting access to the Internet and establishing a wireless connection is a practical application of the abstract idea of mitigating risk, specifically stating, on page 12, ‘“The establishing of a wireless connection establishes that any nominal abstract idea is integrated into a practical application because these elements apply or 
	Granting access to the Internet or any other secure web-based address, i.e. a webpage, requiring a password of any type of information/data was well-known and well-understood prior to Applicant’s priority date of 3/8/2017.  Comparing received intangible information, whatever the type or specificity, to known intangible information is merely an authentication step that mitigates risk and can be completed mentally.  Taking the recited abstract idea and applying it to the technological environment of a wireless Internet connection is generally linking the use of the judicial exception to a particular technological environment or field of use.  Clearly, connecting a generic computing device to the Internet via a wireless connection based on authentication is not something more meaningful than the generally linking of the judicial exception.
On page 12 and 13, Applicant argues ‘“In particular, the current claims are directed to solving problems associated with establishing wireless connections. The claimed features are directed to technical solutions withKANG et al.Application No. 16/492,310Response to Office Action dated February 9, 2021 regard to technical problems presented, at least, in the area of electronic device technology. As such, the claimed features provide "significantly more" as required for eligibility.”’ Examiner respectfully disagrees. 
	Applicant’s invention is directed to the business problem of authenticating, i.e. mitigating risk through data comparison, a user of a generic computing device.  This is accomplished by determining that received information of various types is associated with or related to already 
Examiner does not see the parallel between the claims of the instant case and those of Bascom. In Bascom, the claims describe a filtering system by providing customized filters at a remote server. Specifically, an ISP server receives a request to access a website, associates the request with a particular user, and identifies the requested website. The filtering tool then applies the filtering mechanism associated with the particular user to the requested website to determine whether the user associated with that request is allowed access to the website. The filtering tool returns either the content of the website to the user, or a message to the user indicating that the request was denied. Another group of claims describe a hybrid filtering scheme implemented on the ISP server comprised of a master-inclusive list, an individual-customizable set of exclusive lists, and an individual-customizable set of inclusive lists. The focus of the claims in Bascom is on the specific asserted improvement in filtering technology by providing individually Bascom achieves other benefits over conventional filtering by providing Internet-content filtering in a manner that can be customized for a person attempting to access such content while avoiding the need for (potentially millions of) local servers or computers to perform such filtering and while being less susceptible to circumvention by the user, and structuring a filtering scheme not just to be effective, but also to make user-level customization administrable as users are added instead of becoming intractably complex. Hence, the Bascom claims are not directed to an abstract idea. On the other hand the Applicant’s claims do not involve any improvements to another technology, technical field, or improvements to the functioning of the computer itself. The invention in Bascom was a technological solution to a technological problem (using an improved filtering technology rather than using conventional filtering technology), whereas the Applicants’ invention is a business solution to a problem rooted in an abstract idea, i.e. authenticating a secondary device based on determining matching information received to that which is known. The arrangement of allowing the system to receive and store information, broadcast a signal, receive different information from another device, determine a relationship between the different received information, thereby granting access to and establishing a wireless connection to the Internet, is an improvement in the business process of authenticating a user or mitigating risk. It does not involve any improvements to another technology, technical field, or improvements to the functioning of the computer itself. 
For these reasons and those provided in the rejection above, Examiner maintains the 35 U.S.C. 101 rejection of claims 1-7, 19 and 20.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure are listed on the enclosed PTO-892.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BRIDGES whose telephone number is (571)270-5451.  The examiner can normally be reached on 7:00am-3:30pm M-F EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon can be reached on 571-270-3602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/CHRISTOPHER BRIDGES/Primary Examiner, Art Unit 3695                                                                                                                                                                                                        8/11/2021